Exhibit 10.6

THE HOWARD HUGHES CORPORATION

RESTRICTED STOCK AGREEMENT

WHEREAS,  <EMPLOYEE> (the “Grantee”) is an employee of The Howard Hughes
Corporation (and its successors, the “Company”);

WHEREAS, the grant of Restricted Stock was authorized by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”) on February 23, 2017;

WHEREAS, the date of grant is February 23, 2017 (“Date of Grant”); and

WHEREAS, pursuant to The Howard Hughes Corporation Amended and Restated 2010
Incentive Plan (the “Plan”), and subject to the terms and conditions thereof and
the terms and conditions of this agreement (this “Agreement”), the Company has
granted to Grantee as of the Date of Grant the right to receive <XXX> shares of
common stock of the Company (the “Restricted Shares”).

NOW, THEREFORE, the Company and Grantee hereby agree as follows:

1. Rights of Grantee.  The Restricted Shares subject to this grant shall be
fully paid and nonassessable and shall be either: (i) represented by
certificates held in custody by the Company until all restrictions thereon have
lapsed, together with a stock power or powers executed by Grantee in whose name
such certificates are registered, endorsed in blank and covering such Restricted
Shares; or (ii) held at the Company’s transfer agent in book entry form with
appropriate restrictions relating to the transfer of such Restricted Shares, and
endorsed with an appropriate legend referring to the restrictions hereinafter
set forth.  Grantee shall have the right to vote the Restricted Shares.  Upon
vesting of the Restricted Shares hereunder, the Grantee: (x) shall receive cash
dividends or cash distributions, if any, paid or made by the Company with
respect to common shares after the Date of Grant and prior to the vesting of the
Restricted Stock; and (y) shall receive any additional Restricted Shares that
Grantee may become entitled to receive by virtue of a Restricted Share dividend,
a merger or reorganization in which the Company is the surviving corporation or
any other change in the capital structure of the Company.

2. Restrictions on Transfer of Restricted Shares.  The Restricted Shares subject
to this grant may not be assigned, exchanged, pledged, sold, transferred or
otherwise disposed of by Grantee, except to the Company, until the Restricted
Shares have become nonforfeitable in accordance with Sections 3, 4 and 5
hereof.  The Grantee’s rights with respect to such purported transfer in
violation of the provisions of this Section 2 of this Agreement shall be null
and void, and the purported transferee shall obtain no rights with respect to
such Restricted Shares.    

3. Vesting of Restricted Shares.  Subject to the terms and conditions of
Sections  4 and 5 of this Agreement, the Restricted Shares covered by this
Agreement shall vest ratably over a five-year period (the “Time-based Vesting
Component”), with 20% of the Time-based Vesting Component vesting on each of
December 31, 2017; December 31, 2018; December 31, 2019; December 31, 2020; and
December 31, 2021.

4. Forfeiture of Awards.  The Grantee’s rights to receive the unvested
Restricted Shares covered by this Agreement shall be forfeited automatically and
without further notice on the date that Grantee ceases to be an employee of the
Company or a Subsidiary.

 



 

--------------------------------------------------------------------------------

 



5. Death or Disability.  Notwithstanding Sections 3 and 4 of this Agreement, if
the Grantee dies or suffers a Permanently Disability (as defined below) prior to
the vesting of the entire Time-based Vesting Component, then the entire
Time-based Vesting Component shall vest and become nonforfeitable.  “Permanent
Disability” means, unless otherwise provided by the Compensation Committee
(talking into account the requirements of Section 409A of the Code, if
applicable), the inability of an employee to perform the material duties of his
or her employment by reason of a medically determinable physical or mental
impairment that can be expected to result in death or that has lasted or is
expected to last for a continuous period of at least twelve (12) months, as
determined by a duly licensed physician selected by the Committee.

6. Compliance with Law.  The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided,  however, that
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any of the Restricted Shares covered by this Agreement if the
issuance thereof would result in violation of any such law.

7. Compliance with Section 409A of the Code.  To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to Grantee.  This Agreement and the Plan shall be
administered in a manner consistent with this intent.  Reference to Section 409A
of the Code is to Section 409A of the Internal Revenue Code of 1986, as amended,
and will also include any proposed, temporary or final regulations, or any other
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

8. Amendments.  Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
 however, that no amendment shall adversely affect the rights of Grantee under
this Agreement without Grantee’s consent; further,  provided, that Grantee’s
consent shall not be required to an amendment that is deemed necessary by the
Company to ensure compliance with Section 409A of the Code or the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 or any regulations
promulgated thereunder, including as a result of the implementation of any
recoupment policy the Company adopts to comply with the requirements set forth
in the Dodd-Frank Act.

9. Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

10. Relation to Plan.  This Agreement is subject to the terms and conditions of
the Plan.  In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern.  Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan.  The
Compensation Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein or in the plan, have
the right to determine any questions which arise in connection with the grant of
Restricted Shares.

11. Successors and Assigns.  Without limiting Section ‎2 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of Grantee,
and the successors and assigns of the Company.





2

--------------------------------------------------------------------------------

 



12. Governing Law.  This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Delaware without
giving effect to the principles of conflict of laws thereof.

[Remainder of Page Intentionally Left Blank, Signature Page to Follow]





3

--------------------------------------------------------------------------------

 



Executed in the name and on behalf of the Company, as of the 23rd day of
February, 2017.

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

By:

 

 

 

Name:  David R. Weinreb

 

 

Title:    Chief Executive Officer

 

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Restricted Shares or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions herein above set forth.

 

 

 

 

 

Employee (Grantee)

 

 

 

Date:

 

 

4

--------------------------------------------------------------------------------